Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicant’s attorney Brett Bornsen, Reg. No. 46,566 on January 19, 2022.
2.	The application has been amended as follows:
	IN THE CLAIMS:
	Claims amended:	claims 1, 9, and 15.
Please amend claims as follow:

	Claim 1.  (Currently Amended)  A system comprising:
a Mobile Edge Computing (MEC) server implemented at a Radio Access Network (RAN) of a next generation network that includes a base station, the MEC server comprising:
an interface component configured to communicate with a Session Management Function (SMF) element implemented in a control plane of the next generation network; and
	a controller configured to implement a plurality of edge applications provisioned to provide MEC services for a session requested by User Equipment (UE) in range of the base station;
the controller is configured to implement a virtual Charging Trigger Function (CTF) configured to receive a response from the SMF element through the interface component indicating a quota of service units granted for the session, to manage the of the quota allocated to the edge applications. 
	  
Claim 9.  (Currently Amended)  A method operable in a Mobile Edge Computing (MEC) server at a Radio Access Network (RAN) of a next generation network that includes a base station, the method comprising:
	implementing, at the MEC server, a plurality of edge applications provisioned to provide MEC services for a session requested by User Equipment (UE) in range of the base station;
implementing a virtual Charging Trigger Function (CTF) at the MEC server;
receiving, at the virtual CTF, a response from a Session Management Function (SMF) element implemented in a control plane of the next generation network, wherein the response indicates a quota of service units granted for the session;
managing, at the virtual CTF, the quota by allocating slices of the quota to the edge applications; and 
transmitting messages from the virtual CTF to the edge applications indicating the slices of the quota allocated to the edge applications.   

Claim 15.  (Currently Amended)  A non-transitory computer readable medium embodying programmed instructions executed by one or more processors, wherein the instructions direct the processors to implement:  
a Mobile Edge Computing (MEC) server at a Radio Access Network (RAN) of a next generation network that includes a base station; 
the MEC server is configured to communicate with a Session Management Function (SMF) element implemented in a control plane of the next generation network; 
the MEC server is configured to implement a plurality of edge applications provisioned to provide MEC services for a session requested by User Equipment (UE) in range of the base station;
the MEC server is configured to receive a response from the SMF element indicating a quota of service units granted for the session, to manage the quota by allocating slices of the quota to the edge applications, and to transmit messages to the edge applications indicating the slices of the quota allocated to the edge applications.  

Reasons for Allowance
3.	In view of amended claims, and further search, claims 1 – 20 are allowable over the prior art of record.
	The following is an Examiner’s statement of reasons for allowance: claims 1 – 20 are allowed for the reasons as set forth in the Applicant’s response filed 12/02/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645